[Cite as State v. Shaffer, 2022-Ohio-421.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PAULDING COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 11-21-05

        v.

JEREMY E. SHAFFER,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Paulding County Common Pleas Court
                            Trial Court No. CR-19-641

                                       Judgment Affirmed

                           Date of Decision: February 14, 2022




APPEARANCES:

        Timothy C. Holtsberry for Appellant

        Joseph R. Burkard for Appellee
Case No. 11-21-05


ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Jeremy E. Shaffer (“Shaffer”), appeals the

September 9, 2021 judgment entry of sentence of the Paulding County Court of

Common Pleas. For the reasons that follow, we affirm.

           {¶2} On December 12, 2019, the Paulding County Grand Jury indicted

Shaffer on a single count of felonious assault in violation of R.C. 2903.11(A)(1), a

second-degree felony.1 (Doc. No. 1). On December 20, 2019, Shaffer appeared for

arraignment and entered a plea of not guilty. (Doc. No. 10).

           {¶3} On February 18, 2020, Shaffer filed a motion to suppress evidence,

which the trial court denied on August 5, 2020. (Doc. Nos. 15, 25).

           {¶4} On March 22, 2021, the State filed a motion to join this case with

another case involving Shaffer. (Doc. No. 44). The trial court granted the State’s

motion on April 1, 2021 and joined the cases for trial. (Doc. No. 48). On April 23,

2021, Shaffer filed a motion to sever the indictments along with a motion to dismiss

this case. (Doc. No. 49). On May 5, 2021, the State filed a memorandum in

opposition to Shaffer’s motions to sever and dismiss. (Doc. No. 50). On May 11,

2021, Shaffer filed his reply to the State’s memorandum in opposition to his motions

to sever and dismiss. (Doc. No. 51). The trial court denied Shaffer’s motions on

May 25, 2021. (Doc. No. 52).



1
    On July 14, 2020, the indictment was amended to correct a typographical error. (Doc. Nos. 23, 24).

                                                     -2-
Case No. 11-21-05


         {¶5} On July 28, 2021, Shaffer filed a motion to dismiss the indictment

alleging a violation of his speedy-trial rights, which the trial court denied. (Doc.

Nos. 64, 66).

         {¶6} The case proceeded to a jury trial on August 3-4, 2021. (Doc. No. 68).

On August 4, 2021, the jury found Shaffer not guilty of felonious assault but guilty

of the lesser included offense of assault.2 (Doc. Nos. 68, 69).

         {¶7} On September 8, 2021, the trial court sentenced Shaffer to two years of

community-control sanctions, including 180 days in jail, with 90 days suspended

conditioned on his compliance with his community-control sanctions. .3 (Doc. No.

71).

         {¶8} Shaffer filed his notice of appeal on October 5, 2021 and raises one

assignment of error.

                                        Assignment of Error

         Trial Court Violated the Constitutional and Statutory Speedy
         Trial Rights of the Appellant.

         {¶9} In his sole assignment of error, Shaffer argues that the trial court erred

by denying his motion to dismiss the indictment alleging that his speedy-trial rights

were violated.




2
  The jury found Shaffer not guilty of the charge in the other case joined for trial with this case. (Doc. Nos.
68, 69).
3
  The trial court filed its judgment entry of sentence on September 9, 2021. (Doc. No. 71).

                                                     -3-
Case No. 11-21-05


                                Standard of Review

       {¶10} “Appellate review of a trial court’s decision on a motion to dismiss for

a speedy-trial violation involves a mixed question of law and fact.” State v.

Westerfield, 3d Dist. Crawford No. 3-17-15, 2018-Ohio-2139, ¶ 17, citing State v.

James, 4th Dist. Ross No. 13CA3393, 2014-Ohio-1702, ¶ 23. “‘Accordingly, a

reviewing court must give due deference to the trial court’s findings of fact if they

are supported by competent, credible evidence but will independently review

whether the trial court correctly applied the law to the facts of the case.’” State v.

Gartrell, 3d Dist. Marion No. 9-14-02, 2014-Ohio-5203, ¶ 104, quoting State v.

Hansen, 3d Dist. Seneca No. 13-12-42, 2013-Ohio-1735, ¶ 20, citing State v.

Masters, 172 Ohio App.3d 666, 2007-Ohio-4229, ¶ 11 (3d Dist.).              See also

Westerfield at ¶ 17.

                                      Analysis

       {¶11} “An accused is guaranteed the constitutional right to a speedy trial

pursuant to the Sixth and Fourteenth Amendments of the United States Constitution

and Ohio Constitution, Article I, Section 10.” State v. Ferguson, 10th Dist. Franklin

No. 16AP-307, 2016-Ohio-8537, ¶ 12, citing State v. Taylor, 98 Ohio St.3d 27,

2002-Ohio-7017, ¶ 32. “Ohio’s speedy trial statutes, found in R.C. 2945.71 et seq.,

were implemented to enforce those constitutional guarantees.”             Id., citing

Brecksville v. Cook, 75 Ohio St.3d 53, 55 (1996) and State v. Blackburn, 118 Ohio


                                         -4-
Case No. 11-21-05


St.3d 163, 2008-Ohio-1823, ¶ 10. “The proper standard of review in speedy trial

cases is to simply count the number of days passed, while determining to which

party the time is chargeable, as directed in R.C. 2945.71 and 2945.72.” Id., citing

State v. Jackson, 10th Dist. No. 02AP-468, 2003-Ohio-1653, ¶ 32, citing State v.

DePue, 96 Ohio App.3d 513, 516 (4th Dist.1994).

       {¶12} “R.C. 2945.71 provides the timeframe for a defendant’s right to a

speedy trial based on the level of offense.” State v. Matland, 7th Dist. Mahoning

No. 09-MA-115, 2010-Ohio-6585, ¶ 19. “[A] person against whom a charge of

felony is pending shall be brought to trial within two hundred seventy days after his

arrest.” R.C. 2945.71(C)(2). “The date of the arrest is not included for the purpose

of calculating time under the statutes for a speedy trial.” State v. Taylor, 3d Dist.

Allen No. 1-13-46, 2014-Ohio-1793, ¶ 27, citing State v. Huston, 3d Dist. Wyandot

Nos. 16-05-23 and 16-05-24, 2006-Ohio-6857, ¶ 7. “However, each day the

defendant spends in jail solely on the pending criminal charge counts as three days.”

Matland at ¶ 19, citing R.C. 2945.71(E).

       {¶13} “R.C. 2945.72 allows for an extension of the time that the accused

must be brought to trial under certain circumstances.” Taylor at ¶ 28. Excluded

from the speedy trial calculation is “[a]ny period of delay necessitated by reason of

a plea in bar or abatement, motion, proceeding, or action made or instituted by the

accused.” R.C. 2945.72(E). This includes a motion by the defendant for discovery


                                         -5-
Case No. 11-21-05


or for a bill of particulars, which tolls the speedy-trial clock as long as the State

responds to the motion within a reasonable amount of time. Gartrell, 2014-Ohio-

5203, at ¶ 107. See also State v. Brown, 98 Ohio St.3d 121, 2002-Ohio-7040, ¶ 26.

“In addition, ‘[a]s long as the trial court’s disposition occurs within a reasonable

time, a defendant’s motion to suppress tolls the speedy trial clock from the time the

defendant files the motion until the trial court disposes of the motion.’” Id., quoting

State v. Curtis, 3d Dist. Marion No. 9-02-11, 2002-Ohio-5409, ¶ 12.

       {¶14} Also excluded from the speedy-trial calculation is “[t]he period of any

continuance granted on the accused’s own motion, and the period of any reasonable

continuance granted other than upon the accused’s own motion.” R.C. 2945.72(H).

“‘[I]t is well-established that a defense motion to continue trial tolls the speedy trial

clock until the rescheduled trial date.’” Gartrell at ¶ 108, quoting State v. Caulton,

7th Dist. Mahoning No. 09 MA 140, 2011-Ohio-6636, ¶ 33, citing R.C. 2945.72(H)

and State v. Brown, 7th Dist. Mahoning No. 03-MA-32, 2005-Ohio-2939, ¶ 41, and

citing State v. Quinnie, 10th Dist. Franklin No. 12AP-484, 2013-Ohio-1208, ¶ 8.

“However, an accused’s motion to continue a trial does not ‘“unconditionally extend

the time limit in which an accused must be brought to trial * * * .”’” Id., quoting

State v. Johnson, 3d Dist. Marion No. 9-10-47, 2011-Ohio-994, ¶ 22, quoting State

v. Arrizola, 79 Ohio App.3d 72, 75 (3d Dist.1992). “Rather, the speedy-trial time




                                          -6-
Case No. 11-21-05


limit ‘is “merely extended by the time necessary in light of the reason for delay.”’”

Id., quoiting Arrizola at 75, quoting Committee Comment to H.B. 511.

       {¶15} “‘Sua sponte continuances are continuances “granted other than on the

accused’s own motion”’ and toll the speedy-trial time as long as the record reflects

‘that the period of the continuance was “reasonable.”’” Id. at ¶ 109, quoting State

v. Kesler, 3d Dist. Seneca No. 13-13-15, 2014-Ohio-3376, ¶ 5, quoting State v.

Ramey, 2d Dist. Clark No. 2010 CA 19, 2012-Ohio-6187, ¶ 12.                      “‘The

reasonableness of the delay is determined based upon the specific facts and

circumstances of each case.’” Id., quoting Kesler at ¶ 5, citing State v. Daugherty,

110 Ohio App.3d 103, 104 (3d Dist.1996).

       {¶16} “If the State fails to meet the statutory time limits, then the trial court

must discharge the defendant.”      Matland, 2010-Ohio-6585, at ¶ 19, citing R.C.

2945.73. “The Supreme Court of Ohio has ‘imposed upon the prosecution and the

trial courts the mandatory duty of complying’ with the speedy-trial statutes.” Id.,

quoting State v. Singer, 50 Ohio St.2d 103, 105 (1977). Consequently, “the speedy-

trial provisions are strictly construed against the State.” Id., citing Brecksville v.

Cook, 75 Ohio St.3d 53, 57 (1996) and Singer at 105.

       {¶17} In this case, (because the record is unclear) the speedy-trial clock

began to run sometime between November 23, 2019 and November 26, 2019. (See

Doc. No. 4). That is, the record does not reflect the date on which Shaffer was


                                          -7-
Case No. 11-21-05


arrested; rather, the record reflects that a warrant for Shaffer’s arrest was issued on

November 22, 2019 and that Shaffer appeared in the Paulding County Court on

November 25, 2019. (Id.). Resolving the ambiguity in Shaffer’s favor, we will

assume that the speedy-trial clock began to run on the day after the arrest warrant

was issued in this case.

       {¶18} Therefore, assuming that the speedy-trial clock began to run on

November 23, 2019, and his trial commenced on August 3, 2021, we look to whether

the speedy-trial period was tolled by at least 349 days. Here, speedy-trial time ran

for 13 days before it was tolled as a result of Shaffer’s December 6, 2019 motion to

continue the preliminary hearing. (Id.). However, before the preliminary hearing

could be conducted, Shaffer was indicted by the Paulding County Grand Jury on

December 12, 2019. Shaffer was served on December 13, 2019 and he appeared

for arraignment on December 20, 2019. Even if we consider the speedy-trial clock

to have restarted on the day after the earlier of those two dates, the State brought

Shaffer to trial within the time limits set forth under R.C. 2945.71. See State v. Kist,

173 Ohio App.3d 158, 2007-Ohio-4773, ¶ 24; State v. Michailides, 8th Dist.

Cuyahoga No. 105966, 2018-Ohio-2399, ¶ 27; R.C. 2945.71(C)(2).

       {¶19} Nevertheless, Shaffer does not dispute that his various motions tolled

the speedy-trial time for the 24-day period from December 20, 2019 to January 13,

2020. Thereafter, the speedy-trial time ran for 36 days from January 13, 2020 to


                                          -8-
Case No. 11-21-05


February 18, 2020, on which day Shaffer filed a motion to suppress. Shaffer’s

motion to suppress tolled the speedy trial time for the 169-day period from February

18, 2020 to August 5, 2020, on which day the trial court denied Shaffer’s motion to

suppress.4 Furthermore, even though the speedy-trial time was tolled until August

5, 2020, the parties agreed on February 21, 2020 to continue the April 14, 2020 trial

until “a later time.” (Doc. No. 16). See State v. Christian, 7th Dist. Mahoning No.

12 MA 164, 2014-Ohio-2590, ¶ 13 (“Joint motions for continuance toll a

defendant’s speedy trial time because they can be attributed to both parties.”).

        {¶20} After the trial court denied Shaffer’s motion to suppress, the speedy-

trial clock ran for 60 days from August 5, 2020 to October 4, 2020, on which day

Shaffer was arrested for violating the conditions of his recognizance bond. (See

Doc. No. 33). Assuming without deciding that the triple-count provision provided

under R.C. 2945.71(E) applies here, we will apply the triple-count provision to the

day that Shaffer was (presumably) held in jail until the bond hearing on October 5,

2020 (a total of 3 days). See State v. Franz, 3d Dist. Logan No. 8-96-1, 1996 WL

310038, *4-6 (June 4, 1996).

        {¶21} Nevertheless, when the speedy-trial clock resumed its typical

calculation on October 6, 2020, the State suggests that it ran for 14 days to October


4
  The trial court sua sponte continued the April 14, 2020 suppression hearing until June 10, 2020 due to
concerns from the Covid-19 pandemic. (Doc. No. 17). The trial court again sua sponte continued the
suppression hearing until July 6, 2020 without providing a reason. (Doc. No. 18). See In re Disqualification
of Fleegle, 161 Ohio St.3d 1263, 2020-Ohio-5636, ¶ 7.

                                                    -9-
Case No. 11-21-05


20, 2020, when it moved on September 24, 2020 for a continuance. “Continuances

granted on the State’s motion will toll the running of speedy trial time if the

continuance is reasonable and necessary under the circumstances of the case.” State

v. Williamson, 5th Dist. Licking No. 2005 CA 00046, 2005-Ohio-6198. ¶ 32, citing

State v. Saffell, 35 Ohio St.3d 90, 91 (1988). “The reasonableness of a continuance

is determined by examining the purpose and length of the continuance as specified

in the record.” State v. Hayman, 3d Dist. Seneca No. 13-09-22, 2010-Ohio-1264, ¶

22. Here, the State asserted that a continuance was necessary because another case

in which the defendant was “incarcerated at the Paulding County Jail” “must take

priority over this case.” (Doc. No. 30). The trial court granted the State’s motion

and continued trial until December 1, 2020. Accordingly, the State alleges that the

time between October 20, 2020 and the new trial date, December 1, 2020, was tolled

for speedy-trial purposes. However, even if we assume without deciding that the

State’s continuance request did not toll the speedy-trial time, Shaffer was still

brought to trial within the time limits set forth in R.C. 2945.71. See State v. Knight,

2d Dist. Greene No. 03-CA-014, 2005-Ohio-3179, ¶ 31.

       {¶22} Therefore, proceeding under that assumption, the speedy-trial clock

ran for 37 days to from October 6, 2020 to November 12, 2020, on which day the

trial court sua sponte continued trial date until April 6, 2021 due to concerns from

the Covid-19 pandemic. The parties do not dispute that the trial court’s sua sponte


                                         -10-
Case No. 11-21-05


continuance tolled the speedy-trial time for 145 days. See In re Disqualification of

Fleegle, 161 Ohio St.3d 1263, 2020-Ohio-5636, ¶ 7. Furthermore, even if the

speedy-trial time had not been tolled as a result of the trial court’s sua sponte

continuance, Shaffer’s motions to continue trial independently tolled the speedy-

trial time an additional 77 days until June 22, 2021—the new trial date set by the

trial court. Accord Gartrell, 2014-Ohio-5203, at ¶ 112.

       {¶23} Thereafter, the trial court sua sponte (filed on July 8, 2021) continued

trial until August 3, 2021 “due to illness of counsel.” (Doc. No. 56). It is reasonable

for this court to conclude that the speedy-trial time was tolled by the trial court’s

sua sponte continuance until August 3, 2021—the new trial date set by the trial

court. See State v. Camp, 5th Dist. Licking No. 93-CA-11, 1993 WL 364955, *1

(Aug. 18, 1993) (“The trial court’s order of continuance was entered prior to the

expiration of the speedy trial time limit and was necessitated by the prosecutor’s

illness.”); S. Euclid v. Schutt, 8th Dist. Cuyahoga No. 108510, 2020-Ohio-3661, ¶

26-28. See also State v. Madden, 10th Dist. Franklin No. 04AP-1228, 2005-Ohio-

4281, ¶ 46. Nevertheless, even if we conclude that the trial court’s sua sponte

continuance was unreasonable since under the circumstances (which we do not),

Shaffer was nevertheless brought to trial within the time limits under R.C. 2945.71.

       {¶24} That is, even assuming (without deciding) that the trial court’s

continuance was unreasonable, the speedy-trial clock ran for 34 days from June 22,


                                         -11-
Case No. 11-21-05


2021 to July 26, 2021, on which day Shaffer was arrested for violating the conditions

of his recognizance bond. (See Doc. No. 62). Again, assuming without deciding

that the triple-count provision provided under R.C. 2945.71(E) applies here, we will

apply the triple-count provision to the day that Shaffer (presumably) was held in jail

until the bond hearing on July 27, 2021 (a total of 3 days). The speedy-trial clock

resumed for 1 day until it was again tolled as a result of July 28, 2021 Shaffer’s

motion to dismiss. Shaffer’s motion to dismiss tolled the speedy-trial time for the

6-day period from July 28, 2021 to August 3, 2021, on which day the trial court

denied Shaffer’s motion to dismiss.

       {¶25} The total number of days during which the speedy-trial time was tolled

between Shaffer’s (assumed) November 23, 2019 arrest and August 3, 2021 is 421

days, well over the 349 days needed to avoid a speedy-trial violation. Accord

Gartrell, 2014-Ohio-5203, at ¶ 115. Consequently, Shaffer’s speedy-trial rights

were not violated.

       {¶26} Shaffer’s assignment of error is overruled.

       {¶27} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr


                                        -12-